 In the Matter ofBOSTONMACHINEWORicsCOMPANY, EMPLOYERANDPETITIONERandLOCAL 257, INTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERS, CIOandUNITED ELECTRICAL, RADIOAND MACHINE WORKERSCase No.1-RL11-67.Decided March 09, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Robert E.Greene, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.Local 257, International Union of Electrical, Radio and MachineWorkers, CIO, hereinafter called Local 257, IUE-CIO, and UnitedElectrical, Radio and Machine Workers, hereinafter called UE, arelabor organizations claiming to represent certain employees of theEmployer.3.The question concerning representation :On August 20, 1948, the UE, as an affiliate of the CIO, togetherwith its then Local 257, executed an agreement with the Employer,covering the employees involved in this case, to be- in effect untilAugust 21, 1949.On that date, pursuant to its terms, the contractwas automatically renewed for 1 year to August 21, 1950.The UEcontends that this contract is a bar to a present determination ofrepresentatives.Local 257, IUE-CIO contends, on the other hand,that the facts in this case reveal a schism in the contracting unionand that under well-established principles of the Board an immediateelection should be directed.The Employer, as the Petitioner, takesa similar position, asserting that it does not know which union repre-sents its employees, and is therefore unwilling to bargain with eitheruntil one or the other has been certified by the Board as the exclusivebargaining representative.The record reveals that on November 8, 1949, at a regular meetingof Local 257, then affiliated with the UE, a motion was proposed that89 NLRB No. 17.59 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 257 disaffiliate from the UE and affiliate with the IUE-CIO.The motion was approved unanimously by the members present.TheNovember 8 meeting was publicized several days in advance by noticeson the plant bulletin boards and by oral notification through the shopstewards to individual members.Approximately 118 members outof a total membership of about 1.98 attended the meeting.After- themeeting Local 257 applied for and received a charter from the IUE-CIO.The president and vice president of ' the former UE Local 257were elected by the membership of the new local and have continuedto serve in their respective capacities as officers of Local 257, IUE-CIO.Uncontroverted testimony indicates that all of the membershipof the former UE Local 257 have signed membership cards in Local257, IUE-CIO, that UE Local 257 in fact has no members, has heldno meetings since November 8, 1949, and has processed no grievances.For all practical purposes UE Local 257 is a defunct organization..On the basis of facts substantially similar, the Board traditionallyhas held that a current contract between the Employer and a pre-existing bargaining representative of its employees cannot operate tobar an immediate election for the purpose of resolving the questionconcerning representation.'As a result of the intraunion split re-vealed by the record in this case, each of two contending unionschallenges with some show of right the other's claim to a representativebargaining status.The Employer reasonably asserts that it does notknow with which union to bargain and requests the Board .to rede-termine the employees' desires with regard to a bargaining representa-tive.It is apparent that the normal bargaining relationship betweenthe Employer and the heretofore exclusive bargaining representa-tive of its employees has become a matter of such confusion, becauseof the events described above, that the relationship between them nolonger can be said to promote stability in industrial relations.Underthese circumstances, as we have previously said,' to treat the contractas a bar to a present redetermination of representatives would seriouslyimpede rather than encourage the practice of collective bargainingwhich the Act was designed to foster and protect.We thereforebelieve that the conflicting claims to representation of the two labororganizations involved can best be resolved by an election.1Brewster Aeronautical Corporation,14 NLRB 1024;National Tea Company,35 NLRB340 ;Gelatin Products Company,49 NLRB 173;Brenizer Trucking Company,44NLRB810;I3rightwate.r Paper Company,54 NLRB 1102;Foley Lumber&Export Corporation,70 NLRB 73;Carson Pirie Scott & Company,69 NLRB 935;Jasper Wood Products Com-pany,Inc.,72 NLRB 1306;Elizabethtown Water Company Consolidated,84 NLRB 845;Hackensack Water Company,84 NLRB 842;Sun Shipbuilding and Dry Dock Company,86NLRB 20.2 SeeContainer Corporation of America,61 NLRB 823. BOSTON MACHINE WORKS COMPANY61The unusual circumstances of this and similar cases raise, in addi-tion to the question of representation here considered,other questionsrelating to the propertyrights of the parties as well as collective bar-gaining obligationswith reference to the current contract.So far asthe property rightsof the parties are concerned,that is a matter prop-erly for the courtsrather thanthis Board to decide.Withregard tothe duty ofthe Employer and the representative of its employees tobargain now or in the future upon the basis of the current contractor for a new contract,we do not believeit to be thisBoard's function,in a representation proceeding, to pass upon this issue.We find itnecessary to determinehere onlythe question of representation as re-quired bySection 9 (c) of theAct.The impactof the resolution ofthat question upon the collectivebargainingduties and rights of theEmployer, the employees,and thelabor organizations must be de-termined by the applicationof other provisions of the Act, in the lightof a factual situation not now before. us.Generally,in cases of this nature the Board has not attemptedto rule upon the validity or invalidity of the current contract. It hasdecided only that the employees should be permitted to determinethrough an election the identity of the labor organizationwhich theydesire to have represent them.3 In several cases,' however, ithas heldthat the election would be for the restrictive purpose ofdeterminingthe representative to administer the current contract.We need notnow decide whether the representative to be certified herein mustassume the existing contract.To the extent these cases purport todecide that question and are inconsistent with our decision and direc-tion of election herein, they are hereby overruled.In his separate opinion Member Reynoldsargues thatthe interven-ing certificationby theBoard of another labor organization duringthe term of a contract otherwise valid between the Employer and theformer bargaining representative of its employees can in no manneraffect the continuedvalidityof that contract.Under his view theEmployer and the union certified as the representative of the em-ployees would be requiredto engagein collective bargaining on thebasis of the preexisting contract.Should the employees vote for nounion in theforthcomingelection,presumablyMember Reynoldswould take the position that the contract nevertheless continued inexistence between the Employer and the employees.As indicatedabove, we think it neither necessary nor proper in a representationproceeding to rule upon the collective bargaining duties of the parties3 SeeGeneralMotors Corporation,88 NLRB 450, where Chairman Herzog, on theauthority of cases cited in footnote 1,supra,relied upon this rationale.4Harbison-Walker Refractories Company.43 NLRB 1349 ;The Register and TribuneCompany,60 NLRB 360. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDor on other issues not before us. The best traditions of Anglo-Ameri-can law suggest that this Board should neither discuss nor decidematters which are not necessary to resolve the issues presented forspecific decision at the time.To the extent we might do so we wouldbe merely stating dictum.However, to the extent that our colleague's argument goes beyondthe expression of a theory that the union is merely the agent of theemployees,s and may be taken to mean that our certification of anyunion in this case should beconditionedby the requirement that itadhere to the terms of the unexpired contract, it should be noted thatthis very procedure in representation cases was considered and rejectedby the franlers of the amended Act.In reporting to the House the House conferees explained the deletionof such a provision as follows :Under the House bill, in section 9 (f) (8), it was provided thatif a new representative were chosen while a collective bargainingagreement was in effect with another representative, certificationof the new representative should not become effective unless suchnew representative became a party to such contract and agreed tobe bound by its terms for the remainder of the contract period.Since the inclusion of such a provision might give rise to aninference that the practice of the Board, with respect to conduct-ing representation elections while collective bargaining contractsare in effect, should not be continued, it is omitted from theconference agreement.6We do not believe that this Board should qualify its certificationof the employees' bargaining representative by imposing restrictionsriot to be found in any provisions of the Act and, indeed, deliberatelyemitted therefrom.6This theory has not been expressed in Board decisions since the early cases of NewEngland Transportation Company, 1NLRB 1.30, andSwayne <C Holft, Ltd., 2NLRB 282.It has received support in the separate opinions of Member Edwin S. Smith(NationalSugar Refining Company of New Jersey,10 NLRB 1410) and Member Gerard D. Reilly(J. I. Case Company/, 42NLRB 85). Cf., however, Member Rcilly's dissenting opinion inContainer Corporation of America, supra,apparently assuming that an existing contractbetween the employer and a union would be abrogated by the intervening certification ofanother labor organization,6HouseConference ReportNo. 51.0, on H. R. 3020, page 50.We agree with our dissent-ing colleague that this legislative reference indicates that Congress intended the Boardto continue its practice of holding elections albeit during the term of an existing contract.However, as the House conferees pointed out, the requirement that a new union adhere tothe terns of a preexisting contract might have soniceffectupon that practice. It was toleave unimpaired the Board's unqualified right to hold elections whenever a question ofrepresentation arose and because that requirement was regarded as a possible impedimentto the exercise of this right that Congress decided to eliminate such a provision from theamended Act. Our dissenting colleague would write into the Act the very restriction whichCongress, for the reason indicated above, decided to omit. BOSTON MACHINE WORKS COMPANY63A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All production and maintenance em-ployees, including shipping employees, but excluding administrativeand office employees, guards, draftsmen, salesmen, experimental de-partment workers, and all supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 clays from the date of this Direction, under the direction and super-vision of the Rsgional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period inunediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Local 257, International Union of Electrical, Radio and MachineWorkers, CIO, or by United Electrical, Radio and Machine Workers,or by neither.MEMIiI:R REYNOLDS, dissenting in part:I agree with my colleagues that the collective bargaining contractwhich is currently in effect is not a bar to the holding of an immediateelection.However, wages, hours, and conditions of employment ofthe employees involved in this proceeding have been stabilized by acurrently valid collective bargaining agreement which expires onAugust 21, 1950, and in view of the fact that the ensuing certificationmay issue before such expiration date, the Board's action willdoubt-fessl.r/precipitate much uncertainty concerning its effect upon that7Any participant in the election directed herein may. upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement.The Board should therefore, allay this uncertainty-raised as it is by the Board's own action sIn finding that the unexpired agreement between the Employerand the UE does not bar this proceeding, no implication should bepermitted.by the Board that the substantive terms of the contract areno longer effective or that the obligations accruing thereunder on thepart of either the employees or the Employer are no longer enforce-able 9In the interest of maintaining stable labor relations, neitherthe Employer nor the employees should be enabled by virtue of a pro-ceeding before this Board to discard unilaterally any obligationsincurred as a result of their collective bargaining agreement70Uni-lateral termination of such agreements at this time would only frus-trate the primary purpose of the Act, i. e., the securing of industrialpeace through collective bargaining contracts.The stability attachedto these agreements should not depend upon the whim of one of theparties thereto 118 MIy colleagues state that any question as to the collective bargaining duties of theparties is not before us and that the Board should neither discuss nor decide this issue.However,Iwish to point out that Local 257, IUE specifically raised this issue at thehearing and opposition to its position was expressly taken by the UE in its brief.Ad-initting that the case may he disposed of without determining this issue,as I have hadoccasion to emphasize,it is the Board's responsibility in administering,the Act "toprescribe the legitimate rights of both employers and employees in their relations affectingcommerce,"as stated in Section 1 of the Act.(Chicago Typographical UnionNo.16 andInternational Typographical Union,86 NLRB 1041).9 InThe Register and Tribune Company,60 NLRB 360, the Board stated:"It is notour intention to invalidate the contract or to disturb it in any respect.The electionwhich we shall hereinafter direct is for the purpose of determining the identity of therepresentative which shall administer the contract."See also,Cribben&Sexton Company,S2 NLRB 1409,wherein the Board stated that,"In directing elections at the present time,we do not thereby intend to abrogate any rights the parties may have under existingcontracts."SeeJoseph Dyson itSons,Inc.,60 NLRB 867 ;Peerless Stages,Inc.,62 NLRB1514;andThe Ellis Canning Company, 67NLRB 384.10 In theAnsley Radio Corporationcase,IS NLRB 1028,1029, 1061,the Board declared :As has been stated many times by this Board and by the courts,the Act contem-plates the making of collective agreements between the employer and the representativeof his employees.A prime purpose of such agreements is to stablize employmentrelations, to the benefit of both employer and employees.The provision of Section9 (a) that representatives selected by a majority of the employees in an appropriatecollective bargaining unit shall be the exclusive bargaining representative of theemployees in that unit, must be read in the light of this fundamental objective ofthe Act.Consequently,where a collective agreement is validly made, for a reasonableduration,the -Board should recognize and uphold that agreement despite a shift ofsentiment among the employees whose representatives entered into it . . . to. boldthat a closed-shop or other collective agreement may be disrupted at any time thata majority of the employees in the unit determine upon another bargaining rep-resentative would open the door wide to that very instability and uncertainty inlabor relations which the Act is designed to remove.11Because of the stability they engender,the Supreme Court considered collective bar-gaining contracts so important in protecting the free flow of interstate commerce thatit observed in theConsolidated Edison Companycase(305 U. S. 197,237) that, "Thedisruption of these contracts,even pending proceedings to ascertain by an election thewishes of the majority of the employees,would remove that salutory protection duringthe intervening period."The binding effect of collective bargaining contracts was furtherstressed by the Supreme Court in the SandsManufacturing Companycase(306 U. S. BOSTON MACHINE WORKS COMPANY65.My colleagues refer to the failure to include proposed Section 9(f) (8) of the House bill in the amended Act as indicatinga rejectionby the House conferees of this view.However, as the House Confer-ence Report points out, the only reason for not including the sectionwas because the conferees were concerned about the possibility thatan inference might be drawn "that the practice of the Board, withrespect to conducting representation elections while collective bar-gaining contracts are in effect, should not be continued. .. ."Thiswould seem to unequivocally indicate that the deletion was intendedmerely to eliminate any possible impression that the conferees desiredto inhibit the Board's authority to conduct such elections.Therefore,in my opinion, the omission of the section clearly does not supportthe position that the conferees believed it would be undesirable forthe Board to declare explicitly that, although an existing contract isnot a bar to the holding of an election, the contract continues in effectfor its unexpired term and the obligations thereunder are not vitiated.Furthermore, the framers of the House bill apparently understoodthat, if a new bargaining representative was chosen while a contractwas in effect, it was in accord with Board practice to require suchrepresentative to be bound by the substantive provisions of the con-tract for the remainder of the contract period before a new certificationbecame effective; for in the earlier House Report it was stated thatSection 9 (f) (8) "seems to be consistent with present law." 12Additional support for continuing in effect the current contractcovering the Employer's employees may be found in the language ofthe Act.Section 8 (a) (5) of the Act compels an employer "to bar-gain collectively with representatives of his employees, subject to theprovisions of Section 9 (a)."Section 9 (a) states that these exclusiverepresentatives shall be "designated or selected for the purposes ofcollective bargaining by the majority of the employees."This lan-guage supports the conclusion that in the collective bargaining processthe real party in interest, or the principal, is the employees, and thatthe labor organization is but an agent of such employees at least forthe purposes of negotiating with the Employer 13 If it can thus be332, 342) when it stated that, "The legislative history of the Act goes far to indicatethat the purpose of the statute was to compel employers to bargain collectivelywiththeir employeesto the end that employment contractsbinding on both partiesshould bemade."(Emphasis supplied.)Moreover, it seems apparent that the decision of theSupreme Court in the H.J.Heinzcase (311 U. S. 514) that employers upon request mustreduce to writing and sign collective bargaining agreements did not contemplate thatsuch agreements were so meaningless that they should be vitiated by unilateral action.12House Report No. 245 on H. R. 3020, Page 39.13That this limited adoption of the theory of agency does not meet all the common lawtests of an agent-principal relationship between a labor organization and employeescannot be gainsaid.However,common law principles are inept criteria,for not onlydid the common law abhor employee collectivism, but we are here dealing with a relation-ship which finds its vitality in statutory enactments of Congress. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid that a labor organization acts as the agent of the employees inexecuting a contract, it is clear. that the employees cannot repudiatethe contract by a change in such agent 14The right to change repre-sentatives, together with the concomitant limitations of the right, wasearly recognized by the Board when it stated:The whole process of collective bargaining and unrestricted choiceof representatives assumes the freedom of the employees to changetheir representatives, while at the same time continuing the exist-ing agreements under which the representatives must function.In accord with the foregoing, I would condition the certification ofany new representative chosen in the forthcoming election, by requir-ing that such representative assume the obligations of the existingcontract for the remainder of its term.1114 SeePennsylvania Labor Relations Board v. RedStorc ShoeRepairingCo., 2 LRR\I 882,where a Pennsylvania court held that employees could not abrogate a collective bargainingcontract by a change in their union affiliation for "to accept such a principle would be tothwart the very purpose of the legislation [State Law] enacted to encourage and legalizecontracts for definite terms and fixed conditions."i°New Sngland Transportation Coin pang,I.NLRB 1.30, 13S-0.16 Aly colleagues speculate as to what I would do should the employees vote for no unionin the forthcoming election.My answer is simply that I would not permit such a situationto occur because I would not allow a choice for "neither" on the ballot. In my opinion,the purpose of holding an election in a proceeding of this type is to resolve the issue astowhich of two contendingunionsthe employees desire to have represent them underthe existing contract.To permit them to choose no union under these circumstances is toenable them to achieve by an indirect method a decertification of their bargaining repre-sentative.If that is what theydesireto accomplish, I would require them to file a properdecertification petition.